Citation Nr: 0127540	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  94-17 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran, following a period of reserve service, served on 
active duty from August 27 to December 16 of 1964, with the 
periods from September 16 to 
October 16 and from November 29 to November 30 considered to 
be lost time and not creditable service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia determined that the veteran had not 
submitted new and material evidence to reopen a claim for an 
acquired psychiatric disorder.  

In January 1997, the Board determined that, as the veteran 
had not been provided notice of the prior rating decision 
denying service connection for a psychiatric disorder, the 
original service connection claim was still pending.  As 
such, the Board remanded this case back to the RO for further 
development.  In a June 1999 decision, the Board found the 
veteran's claim to be "well grounded" under the provisions 
of 38 U.S.C.A. § 5107(a) (West 1991), which have since been 
deleted, and remanded the case back to the RO for further 
development.  The case is again before the Board.

In his April 1994 Substantive Appeal, the veteran indicated 
that he sought a VA Travel Board hearing.  However, he 
withdrew that request in a December 1995 statement.  See 38 
C.F.R. § 20.704(e) (2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  It has not been shown that the veteran has an acquired 
psychiatric disorder that had its onset in service or is 
related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620-
45632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has considered whether the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have 
been complied with in this case.  First, the Board finds that 
all relevant facts have been properly developed in regard to 
the veteran's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claim.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  

In this regard, the Board observes that, in its June 1999 
remand, the Board requested that the RO contact the veteran 
for information so as to obtain additional medical records 
and afford him a VA psychiatric examination.  In July 1999, 
the RO sent the veteran a letter informing him that he needed 
to fill out signed release forms so that the RO could obtain 
specified medical records, but no response was ever received 
from the veteran even though the record reflects that this 
letter was sent to the veteran's latest address of record.  
See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (the 
law requires only that the VA mail a notice to a claimant's 
last known address and then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary").  The record also reflects that the RO made 
several attempts to obtain VA medical records, but these 
attempts resulted in no additional records other than 
duplicative military records.

Additionally, the Board notes that, in September 2000, the 
veteran was informed of a scheduled VA examination, to be 
conducted by a private facility.  Again, this notification 
was sent to the veteran's latest address of record.  However, 
the veteran failed to report for this examination.  The 
veteran also did not respond to a follow-up letter issued by 
the RO in June 2001.  None of the correspondence sent to the 
veteran has been returned.

In view of the procedural history of this case, the Board is 
compelled to note that the VA's statutory duty to assist the 
veteran is not a one-way street.  If  
a veteran wishes help in developing a claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, in light of the veteran's failure 
to respond to the VA's fully adequate efforts to assist him 
with the factual development of his claim, no further effort 
will be expended to assist him in this regard.  See also 38 
C.F.R. 3.655(b) (2001).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2001).  In several issuances, including 
the March 1994 Statement of the Case and subsequent 
Supplemental Statements of the Case, the RO has set forth the 
requirements for the grant of entitlement to service 
connection for a psychiatric disorder and has clearly 
indicated the type of medical evidence needed for a grant of 
the benefit sought on appeal.    

The Board acknowledges that the RO has adjudicated the 
veteran's claim without reference to the newly enacted 
provisions of the VCAA.  Nevertheless, it is eminently clear 
from the record that the actions by the RO reflect 
fundamental compliance with 38 U.S.C.A. §§ 5103 and 5103A 
(West Supp. 2001).  As such, the Board finds that the 
veteran's appeal will not be adversely affected merely 
because the RO developed this appeal prior to, and did not 
inform him of, the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  In the instant case, it is the veteran who 
has failed to respond to VA requests for development or to 
report for a scheduled psychiatric examination.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
However, these laws and regulations apply only in cases where 
the veteran had 90 days or more of creditable service.  Here, 
as the veteran did not have 90 or more days of creditable 
service, these laws and regulations do not apply.

In this case, the Board has reviewed the veteran's service 
medical records and observes that examination reports from 
the Navy Reserve dated in June 1962, June 1963, and May 1964 
reflect normal psychiatric evaluations.  The veteran was 
called to active duty for two years, and a September 1964 
entrance examination report indicates that his psychiatric 
status was normal.  Because of an unauthorized absence, the 
veteran was ordered into 30 days of confinement in October 
1964.  On October 29, 1964, while in the brig, it was noted 
that the veteran was in a depressed mood, complaining of 
chest pain, and crying because he could not see his family.  
Thorazine was prescribed.

At a neuropsychiatric evaluation conducted in October 1964, 
during his confinement, the veteran reported that his 
unauthorized absence resulted from increasing anxiety.  He 
said that he felt that people hated him and wanted nothing to 
do with him, that he had felt that way since age nine or ten, 
and that the feelings increased two years earlier following 
the death of a sister.  The veteran described his adolescence 
as a period of increasing isolation and alienation.  He was 
suspicious of others, withdrawn, and isolated.  Also, he had 
been concerned with "unusual psychic occurrences," had 
trouble concentrating, and frequently lost his train of 
thought.  He felt that others doubted his masculinity.  
Neuropathic traits of childhood were noted to include 
enuresis.  The veteran's adolescence was described as a time 
of increasing isolation and a sense of alienation.  
Psychological testing and a mental status examination 
revealed an individual who was preoccupied, distant, and 
whose associations were difficult to follow.  The veteran was 
well oriented to time, place, and person.  A psychosis was 
not found to be present, and the veteran's judgment was 
intact.  Additionally, the veteran's affect was flat, insight 
was absent, impulse control was limited, the general level of 
maturity was below normal for his age, and motivation for 
continued military service was poor.  The diagnosis was a 
schizoid personality.  The veteran was considered to be a 
poor service risk because of the marked severity of his 
character disorder and his great difficulty in relating to 
people.  The examiner predicted that, if retained in service, 
the veteran would become an increasing medical problem, and 
an administrative discharge was recommended.

The report of the veteran's December 1964 discharge 
examination is silent for any psychiatric disorders.

In July 1969, the veteran claimed service connection for a 
"personality complex" and reported treatment for 
personality disorders at Central State Hospital (CSH) in 
Petersburg, Virginia in 1968.  In an August 1969 rating 
decision, the RO determined that the schizoid personality 
disorder diagnosed in service was a constitutional or 
developmental abnormality and denied service connection for a 
nervous condition.  See 38 C.F.R. § 3.303(c) (2001) 
(personality disorders are not considered diseases or 
injuries within the meaning of applicable legislation).

In September 1969, the RO received a letter, with two 
enclosures, from the clinical director at CSH.  The letter 
revealed that the veteran had several admissions there and 
had been transferred to a VA Medical Center (VAMC) on several 
occasions.  The veteran's most recent admission to CSH was in 
July 1969.  That admission was by court order on the petition 
of his mother because of threats, violence, starting fires, 
talking and laughing to himself, and roaming the streets.  In 
spite of several admissions, psychological tests, staff 
conferences, a presentation of the case in seminars, and 
consultations with teaching institutions, there was 
disagreement among staff, as indicated by the enclosures, as 
to a diagnosis.  It was noted that there was a marked 
difference in diagnoses, especially from a practical point of 
view, since schizophrenia is a mental illness and being a 
sociopath is not.  At the time of the letter, CSH was in the 
process of transferring the veteran to a VA facility.

One enclosure, an October 1967 summary of a diagnostic staff 
conference, reflects that the veteran was first admitted in 
March 1965 and again in April 1967.  At the end of the first 
admission, the diagnosis was schizophrenic reaction and, at 
the end of the second, it was sociopathic personality 
disturbance/antisocial reaction.  The October 1967 diagnosis 
was also sociopathic personality disturbance/antisocial 
reaction.

The other enclosure, a March 1968 summary of a diagnostic 
staff conference, detailed psychological testing from April 
1965.  There was disagreement among the staff, with some 
favoring a diagnosis of schizophrenic reaction while others 
favored a diagnosis of sociopathic personality disturbance.  
The veteran had a history of numerous previous admissions to 
the hospital in 1965 and 1967 for a total of one and a half 
years.  The consensus was that the veteran presented with a 
schizophrenic reaction of the chronic, undifferentiated type.  
It was noted that the history of the veteran's very recent 
behavior confirmed the opinion.  There was no reference to 
problems in service.  The current diagnosis was also chronic 
and undifferentiated-type schizophrenic reaction.

In a March 1970 letter to the RO, CSH reported that the 
veteran was admitted that month pursuant to court order and 
asked that this letter be considered an informal claim for 
pension or compensation.

In May 1970, the veteran claimed service connection for a 
nervous condition and a permanent and total disability rating 
for pension purposes.  VA medical records obtained pursuant 
to the claim included an April 1970 medical history that 
showed that the veteran was transferred from the Norfolk city 
jail to CSH in March 1970 and from CSH to the Salem VAMC in 
April.  At CSH, his diagnoses were both an antisocial 
personality and chronic, undifferentiated-type schizophrenia 
in remission. The medical history concluded with a diagnosis 
of chronic, undifferentiated-type schizophrenia.

A VA discharge summary, received in August 1970, indicates 
that the veteran was admitted in April and discharged in July 
with a diagnosis of chronic, undifferentiated-type 
schizophrenia in partial remission.  It was noted that the 
veteran had previously been at the Salem facility in November 
1969 for a similar condition, was absent without authorized 
leave, and was discharged in January 1970 against medical 
advice.  Treatment medications included Thorazine.  There was 
no reference to problems from service.

In a September 1970 response to a query from the RO as to 
whether the veteran had 90 days of credible service, the 
National Personnel Records Center reported lost time from 
September 16 to October 16 and from November 29 to November 
30 in 1964.  An October 1970 rating decision again addressed 
service connection for a neuropsychiatric condition and a 
permanent and total disability rating for pension purposes.  
It was noted that the veteran had less than 90 days of 
"creditable service."  The rating decision, in essence, 
also reflected that the veteran was not discharged or 
released for a disease or injury that was incurred in or 
aggravated by  service and that because he served less that 
90 days he was not entitled to the 


application of the presumptive provisions of the law.  
Schizophrenia was listed as a nonservice-connected 
disability. 

VA medical records from 1972 reflect that the veteran was 
transferred to a VA facility from CSH in June.  The diagnosis 
was chronic, undifferentiated-type schizophrenia.  A VA 
hospital discharge summary, received in April 1973, showed 
that the veteran was admitted in June 1972 and discharged in 
March 1973 with a diagnosis of chronic, undifferentiated-type 
schizophrenia.  It was noted that the veteran had numerous 
hospitalizations for schizophrenia.

An August 1983 letter from Chesapeake Mental Health Services 
reflects that the veteran had been in treatment since 
November 1979 for his psychotic symptoms.

Pursuant to the January 1997 Board remand, VA treatment 
records were obtained that showed that the veteran was 
admitted to Hampton VAMC in February 1980 and transferred to 
Salem VAMC later that month.  The records indicate a history 
that included several admissions to state and VA hospitals.  
The diagnosis was chronic, undifferentiated schizophrenia.  
It was noted that the veteran was very psychotic and that 
improvement would be needed before discharge could be 
considered.  The veteran was transferred to a state facility 
in March 1980 after it was learned that service connection 
was not in effect for a psychiatric disorder and that he was 
not eligible for VA treatment.

As indicated in the June 1999 Board decision and remand, the 
fact that the veteran underwent some treatment for behavioral 
disturbances during service raised the possibility of a claim 
that could plausibly be substantiated upon further medical 
development.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1990) (the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion).  However, 
as noted above, the veteran failed to respond to the VA's 
requests for assistance in obtaining additional pertinent 
medical records and, importantly, failed to appear for 


a VA examination expressly designated to address the nature 
and etiology of his current psychiatric disorder.  As a 
result of the veteran's inaction in light of the VA's efforts 
to assist him with regard to his claim, the Board must decide 
his claim on the evidence presently of record.  See 38 C.F.R. 
§ 3.655 (2001).  

In this case, there is no indication from the claims file, 
that the veteran was treated for a psychiatric disorder prior 
to service, and his entrance examination was negative.  The 
veteran is therefore considered to have been in sound 
condition at entry.  38 U.S.C.A. § 1111 (West 1991).  The in-
service treatment noted a personality disorder and various 
complaints, but schizophrenia or other acquired psychiatric 
disorder was not identified.  A personality disorder is not a 
disability for which service connection may be granted.  
38 C.F.R. § 3.303(c) (2001).  While the veteran was noted to 
have been treated for psychiatric problems in 1965, within 
one year following discharge from service, the Board again 
notes that the provisions of 38 C.F.R. §§ 3.307 and 3.309 
(2001), concerning presumptive service connection for a 
psychosis, do not apply in this case because the veteran 
served on active duty for less than 90 days.  

Moreover, the post-service medical evidence of record does 
not reflect that the veteran's current psychiatric disorder 
was of in-service onset or related to any event from service.  
The post-service evidence notes treatment provided subsequent 
to service, without any reference to service or service 
origin.  The question of onset during service was to be 
addressed in more detail had the veteran complied with the 
VA's request for a psychiatric examination, but, as indicated 
above, the veteran failed to report for that examination.  
The veteran also did not respond to the RO's efforts to 
obtain additional relevant medical records.  As such, the 
record is devoid of medical evidence suggesting a causal 
relationship between a current psychiatric disorder and 
service.

Indeed, the only evidence of record directly addressing the 
question of a relationship between the veteran's current 
psychiatric disorder and service is his 


own opinion.  However, as the veteran has not been shown to 
possess the requisite medical training or experience needed 
to render a competent opinion as to etiology, his lay opinion 
cannot be considered competent evidence and, thus, lacks 
probative value.  See Hyder v. Derwinski, 1 Vet. App. 221, 
224-25 (1991); 38 C.F.R. § 3.327(d) (1999).  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The medical evidence of record does not provide a basis to 
conclude that the veteran's behavioral disturbances in 
service are related to any current post-service acquired 
psychiatric disorder.  No acquired psychiatric disorder was 
identified during service and no competent medical evidence 
has demonstrated a relationship between any current 
psychiatric disorder and service.  Indeed, the case was 
remanded to provide for a psychiatric examination to resolve 
any possible question in this regard.  The veteran did not 
cooperate and an examination was not conducted.  The Board 
finds that the evidence which is of record is against his 
claim.  Therefore, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a psychiatric disorder and the claim must be 
denied.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001). 



ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

